DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Response filed March 7, 2022 (hereafter the “3/7 Reply”) and the Supplemental Response filed April 15, 2022 (hereafter the “4/15 Reply”) have been entered.  
Claims 39 and 43 have been canceled.   
Claims 1, 3, 5, 7-11, 14, 18, 20-24, 34-37, 40-42, 44-47 and 49-50 are pending with Claims 18, 20-24, 34-37 and 44-47 withdrawn from consideration as directed to non-elected inventions.

Bona Fide Amendment
The 3/7 Reply includes Applicant’s response to the provisional nonstatutory double patenting rejection of record as follows:
“Applicant respectfully request that this rejection be held in abeyance until all other rejections have been overcome” (see pg 10 of the Reply).
This request is not the filing of a terminal disclaimer, or filing of a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, as the required response in accordance with MPEP 804 I.B.1.  
Applicant’s request is expressly contrary to MPEP 804 I.B.1. (see also MPEP 714.03 and 37 C.F.R. 1.135(c)).  See 37 CFR 1.111.  

Claim Interpretation
Independent Claim 1 has been amended to recite “fibers of said polyanion and said polycation affixed to the surface of a solid or semi-solid support” (emphasis added; see last three lines of the claim), where the term “affixed to” is not defined in the instant claims, specification, or drawings.  As such, the broadest reasonable interpretation of the term is as including sticking, adhering, and attaching one material to another to any degree, including with or without formation of a covalent bond, as non-limiting examples.  
 
The following have been previously indicated on the record.
The term “network” as present in Claim 1 is not defined in the instant claims, specification, or drawings.  As such, the broadest reasonable interpretation of the term in the claims includes the regular and/or irregular copresence of “a polyanion and a polycation” without requirement for the presence of covalent bonds between them.  Thus the phrase “network of a polyanion and a polycation” in Claim 1 is interpreted as including ‘a composition containing a polyanion and a polycation”.  
The term “synthetic” occurs twice in Claim 1 to describe DNA and RNA, but the term is not defined in the instant claims, specification, or drawings.  The broadest reasonable interpretation of the term in the claims comprises any DNA or RNA that could have been synthesized by any means and so does not exclude naturally occurring or existing DNAs or RNAs. 
Furthermore, the term “polyimine” in Claim 1 is not defined in the instant claims, specification, or drawings.  As such, the broadest reasonable interpretation of the term in the claims is as including polyethylenimine or polyethyleneimine (i.e. PEI) as known in the art. 
Dependent Claim 5 recites the limitation “wherein said structures are spheres or discs” in lines 1-2.  It has been interpreted in light of the specification on page 8, 3rd full ¶, such that the “structures” in Claim 5 encompass --macrostructures or overall shapes that are spheres or discs--.  This interpretation is consistent with the following statements on page 2, last full ¶: 
“In some embodiments, the final obtained structures have overall shapes that are spheres or discs with a diameter of 1 m to 1 cm.  In some embodiments, the internal structures comprise fibers, or bundles thereof, of the polyanion and the polycation.” 

It is noted that clarity of Claim 5 could be improved by revision to more expressly this interpretation if it is the intended scope.
The term “arrays” in Claim 8 is not defined in the instant claims, specification, or drawings.  As such, the broadest reasonable interpretation of the term is as an ordered arrangement, or series, of material(s) at any level, including ordered arrangements at a molecular, macromolecular, and/or visible level as non-limiting examples.  
The term “PAD-4” in Claim 11 is not defined in the instant claims, specification, or drawings.  As such, the broadest reasonable interpretation of the term in the context of original Claim 11 and the instant specification is as the ‘number 4’ member of the “protein arginine deiminase” (PAD) family of five calcium dependent isozymes identified by numbers 1 through 4 and 6.  See e.g. Arita et al. (“Structural basis for histone N-terminal recognition by human peptidylarginine deiminase 4” PNAS April 4, 2006, vol. 103, no. 14:  5291–5296; as previously cited).
The phrase “[a] cell coated with the three-dimensional structures of claim 1” in Claim 14 requires interpretation.  As an initial matter, the term “cell” is not defined in the instant claims, specification, or drawings.  The broadest reasonable interpretation of the term in the biological sciences includes being in relation to basic or fundamental unit of structural and functional organization an organism (including a prokaryote) as defined by a membrane.  Thus the broadest reasonable interpretation of the phrase includes a “cell” of an organism (such as a cell used in laboratories) that has been “coated” with a layer or covering of material(s) to any degree, including an incomplete layer or covering that does not envelope the entirety of a cell, and a complete layer or covering of a cell with one or more gaps or holes in the layer or covering, as non-limiting examples.  
Dependent Claim 50 is in ‘product by process’ format while being directed to the same composition as that of Claim 1.  Therefore, Claim 50 is not limited to the manipulations of the recited steps (see MPEP 2113). 

Claim Rejections - 35 USC § 112 – Withdrawn and Maintained
In light of their cancellation, the previous rejection of Claims 39 and 43 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
In light of claim cancellations and amendment to Claim 1, the previous rejection of Claims 1, 3, 5, 7-11, 14, 39-43 and 49-50 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7-11, 14, 40-42 and 49-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection was previously presented against Claims 1, 3, 5, 7-11, 14, 39-43 and 49-50.  The inclusion of dependent Claims 3, 5, 7-11, 14, 40-42 and 49-50 is due to their dependency from Claim 1. 
The term “uniformly shaped three-dimensional structures” in Claim 1 (emphasis added; see lines 1-2) is a relative term which renders the claim indefinite.  The term “uniformly”, and its root “uniform”, are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Because of the ambiguity raised by the term “uniformly”, the skilled artisan is not reasonably apprised of the scopes of the shape of “three-dimensional structures” encompassed by Claim 1.  
This ambiguity renders Claims 1, 3, 5, 7-11, 14, 39-43 and 49-50 indefinite.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, the term has been accorded the broadest reasonable interpretation as the opposite of ‘non-uniform’ or ‘irregular’.  As such, it has been construed as not requiring material to be ‘identical’ or ‘unvarying’ but rather as referring to ‘consistency’ or ‘having a constant form or evenness in pattern or form or appearance’.  This interpretation is consistent with the use of the term in the claims and instant application.  
Response to Applicant Arguments
Applicant’s arguments in the 3/7 Reply (see pg 7) regarding the above have been fully considered to the extent they apply to the maintained rejection above.  The arguments are not persuasive.  
Specifically, Applicant argues the following:

    PNG
    media_image1.png
    100
    469
    media_image1.png
    Greyscale

Regarding Applicant’s argument based on Example 1 and the alleged determination of “uniformity”, the last three paragraphs of Example 1 are as follows:

    PNG
    media_image2.png
    315
    773
    media_image2.png
    Greyscale

As indicated above, the droplets formed in preceding portions of Example 1 were measured or assessed for “circularity” and “diameter” without disclosure of what degree or level of “circularity”, and what consistency or constancy of “diameter”, are encompassed by “uniformly shaped” with respect to “three-dimensional structures” recited in Claim 1.  
As for Applicant’s argument based on page 3, second paragraph, the relevant portion of that passage discloses that “[a]dditional embodiments provide a method of forming a plurality of uniformly shaped three-dimensional structures (e.g. sphere, cube, pyramid, rectangle, line, curve) comprising a network of a poly anion and a polycation, comprising: mixing...” (see 1st sentence). 
That passage would be understood as providing non-limiting examples of shapes “(e.g. sphere, cube, pyramid, rectangle, line, curve)” of the “three-dimensional structures” without disclosure of what degree or level is encompassed by “uniformly shaped” with respect to “three-dimensional structures” recited in Claim 1.  Stated differently, a skilled artisan provided with the above passage is still uncertain of what degree or level of consistency or constancy of a shape like a sphere, cube, pyramid, rectangle, line, or curve is required for it to be “uniformly shaped” as encompassed by Claim 1. 
In light of the foregoing, the arguments are not persuasive, and the rejection is maintained. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 7-11, 14, 40-42 and 49-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection and has not been previously presented.  The inclusion of dependent Claims 3, 5, 7-11, 14, 40-42 and 49-50 is due to their dependency from Claim 1.
Claim 1 was amended to recite “fibers of said polyanion and said polycation affixed to the surface of a solid or semi-solid support” (emphasis added; see last three lines of the claim). 
A review of the instant specification found the following from page 4, 2nd full ¶) as relevant:

    PNG
    media_image3.png
    97
    736
    media_image3.png
    Greyscale

And a search for the term “surface” in the instant specification found no instance related to a “semi-solid support”.  
As shown by the above, a “system” of the instant application may comprise a disclosed composition or structures “and a solid or semi-solid support” where “[i]n some embodiments, the structures are affixed to the solid support.”  There is no literal or descriptive disclosure of structures “affixed to the surface of a [ ] semi-solid support” or affixed to a “semi-solid support” generally.    
In addition to the above, there is no literal or descriptive disclosure of structures “affixed to the surface of a solid [ ] support”.  A search for the term “affix” (and its derivatives) with the terms “surface” and “solid” found no relevant disclosure beyond that quoted above from page 4.  
And searches based on the term “surface” found disclosure of particular surfaces (e.g. “an elastic surface” and “a curved surface”; see e.g. pgs 2-3, bridging ¶), patterns or arrays “on a solid surface” (see pg 10, 4th and 5th full ¶¶), “a hydrophobic surface” (see pg 13, 2nd full ¶ of Example 1), a “particle surface” (see pg 21, 1st full ¶), “surface-attached synthetic neutrophil extracellular traps (NETs)” (see pg 21, middle), a “surface of the porous material” (see pgs 21-22, bridging ¶), and “surface of Seahorse sensor cartridge plates” (see pg 25, middle).  But none of these support a genus of material “affixed to “the surface of a solid [ ] support” as encompassed by Claim 1. 
In light of the foregoing, the scopes of Claims 1, 3, 5, 7-11, 14, 40-42 and 49-50 are not supported by an adequate written description
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, it is noted that the portion from page 4 as quoted above provides literal support for --affixed to a solid support--. 

Claim Rejections - 35 USC § 102 – Withdrawn
In light of claim amendments, the previous rejection of Claims 1, 3, 7, 9-10 and 49-50 under 35 U.S.C. 102(a)(1) as being anticipated by Sugasawa et al. as evidenced by Annunziato, et al. has been withdrawn.  
In light of claim amendments, the previous rejection of Claims 1, 3, 5, 9-10 and 50 under 35 U.S.C. 102(a)(1) as being anticipated by Marx et al. as evidenced by Baas et al. has been withdrawn.  

Claim Rejections - 35 USC § 103 – Withdrawn and Maintained 
In light of claim cancellations and amendments, the previous rejection of Claims 1, 3, 8-10, 14 and 39-43 under 35 U.S.C. 103 as being unpatentable over Ingenito et al. in view of Hallbrink et al. has been withdrawn.  
But see new rejection based in part on these two documents below.  
In light of claim amendments, the previous rejection of Claims 5 and 50 under 35 U.S.C. 103 as being unpatentable over Ingenito et al. and Hallbrink et al. in view of Rasenack et al. has been withdrawn.  
But see new rejection of Claim 5 based in part on these three documents below.  
In light of claim amendments, the previous rejection of Claims 7 and 50 under 35 U.S.C. 103 as being unpatentable over Ingenito et al. and Hallbrink et al. in view of Rasenack et al. has been withdrawn.  
But see new rejection of Claim 7 based in part on these four documents below.  
In light of claim amendments, the previous rejection of Claim 11 under 35 U.S.C. 103 as being unpatentable over Ingenito et al. and Hallbrink et al. in view of Sakata et al. and Arita et al. has been withdrawn.  
But see new rejection based in part on these four documents below.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 8-10, 14, 40-42 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Ingenito et al. (US 2007/0110813 A1, published 5/17/2007, cited in IDS filed 10/31/2018) in view of Da Silva Correia et al. (US 2013/0017177 A1; published 1/17/2013) and Hallbrink et al. (US 2008/0234183 A1), with Ingenito et al. and Hallbrink et al. as previously cited.  
This rejection has not been previously presented and is necessitated by amendment.
As an initial matter, both Ingenito et al. and Hallbrink et al. relate to compositions of polyanions, including oligonucleotides, and polycations as a common field of endeavor.  And both Ingenito et al. and Da Silva Correia et al. relate to the preparation and use of gellan gum based hydrogels.  
Regarding Claim 1, Ingenito et al. teach polycations and polyanions “complexed into nanoparticles” and “micelles, whose sizes can be modified” and so controlled in a consistent manner (see e.g. pg 10, ¶0078, and pg 25, claim 1), which corresponds to “uniformly shaped three-dimensional structures comprising a network” in instant Claim 1. 
Additionally, Ingenito et al. teach “[a]ny of a variety of polyanions may be used” including “randomly-structured nucleic acids” (see e.g. pg 10, ¶0076, and pg 25, claim 1), the broadest scope of which includes the simple structure of an oligonucleotide.  They further teach “a variety of polycations may be used” (see e.g. ¶¶0030, 0069-0075). 
Regarding “fibers” of polyanion and polycation in Claim 1, Ingenito et al. teach the inclusion of polyvinyl alcohol (PVA) in their complexes of a polycation and a polyanion and that PVA is “used for the preparation of fibers” (see e.g. pg 7, ¶0051, and pg 25, claims 1 and 5).  
Regarding “affixed to the surface of a solid or semi-solid support” in Claim 1 and “a hydrogel” of Claim 40, Ingenito et al. teach their complexes of a polycation and a polyanion as being “incorporated into an injectable system (e.g. an injectible hydrogel system)”, emphasis added, (see e.g. pg 11, ¶0090, and pg 25, claims 10 and 11), where the hydrogel is “formed from the combination of fibrin and thrombin; fibrinogen and thrombin; polyvinyl alcohol and borate; polyvinyl alcohol and a boronate; alginate and calcium; or gellan and magnesium” (see e.g. their claim 10).  That hydrogel corresponds at least to a “semi-solid support” where a combination of Ingenito et al.’s complexes of a polycation and a polyanion form non-covalent interactions with hydrogels based on “fibrin and thrombin”, “fibrinogen and thrombin”, and “gellan”.  Ingenito et al. further describe “gellan gum” (see pg 7, ¶0050).  
Support for non-covalent interactions with a gellan gum based hydrogel is provided by Da Silva Correia et al., who teach the following:
“The chemical structure of gellan gum has been described as a linear anionic hetero-polysaccharide consisting of glucose-glucuronic acid-glucose-rhamnose as a repeating unit. This type of hydrogel presents some interesting features that allow its use as an in vivo injectable system. It is commercially available in two forms, acetylated and deacetylated both forming thermo-reversible gels with different mechanical properties in the presence of metallic ions and upon temperature decrease. It is acid and heat resistant and gel formation occurs without the need of harsh reagents. Other advantageous features include the lack of cytotoxicity, some degree of bio-adhesiveness and the existence of a free carboxylic group per repeating unit, which can be used for improvement of functionalization. Moreover, gellan gum hydrogels have already been shown to adequately support the growth and ECM deposition of human articular chondrocytes in vitro and in vivo“ (emphasis added; see pg 1, ¶0004).  

The anionic nature of a gellan gum based hydrogel would interact non-covalently (based on charge characteristics) with polycation regions of Ingenito et al.’s complexes because the anionic polynucleotides in those complexes are analogous to the anionic gellan gum polysaccharide.  Such interactions are within the scope of “affixed to” as recited in Claim 1 (see Claim Interpretation section above).  Additionally, such interactions would occur throughout the hydrogel, including on the surface thereof.   
Regarding Claim 3, Ingenito et al. teach “wherein said polyanion has a molecular weight greater than about 10 kD and less than about 500 kD” (see e.g. pg 12, ¶0127, pg 16, ¶0208, pg 19, ¶0289, and pg 26, claim 35), where 500 kD is a single-stranded length of approximately 1667 bp using 300 Daltons as the approximate average molecular weight of a monophosphate base, and so corresponds to Claim 3.
Regarding Claim 8, Ingenito et al. teach kits comprising their complexes of a polycation and a polyanion (see e.g. pg 18, line after ¶0253, to pg 21, ¶0329; and pg 25, ¶0377) wherein the making of such kits includes an orderly arrangement thereof during manufacturing, packaging, storage, and/or shipping, which corresponds to Claim 8.
Regarding Claims 9 and 10, Ingenito et al. teach their complexes of a polycation and a polyanion as including “fibrin” or “fibrinogen” or “thrombin” (see e.g. pg 25, claims 5-8), which corresponds to instant Claims 9 and 10 because each of them can be considered a therapeutic agent.  
Regarding Claims 41-42, Ingenito et al. teach their complexes incorporated into a hydrogel of “fibrin and thrombin” and “fibrinogen and thrombin” (see claims 10 and 11 and the above description), where each of fibrin and fibrinogen is a “therapeutic agent” and “a protein” as recited in Claims 41 and 42, respectively.
Regarding Claim 50 (see Claim Interpretation section above), it is noted that while support for the claim is found on page 3, last ¶ of the specification, there is no description of the properties of the product produced by the manipulations of the steps in Claim 50.  So in the absence of evidence to the contrary, the scope of Claim 50 is interpreted as including the scope of Claim 1.  
As noted above, Ingenito et al. teach “randomly-structured nucleic acids” but do not teach oligonucleotides per se; and do not teach spermidine or a polyimine as presented in Claim 1.  
Ingenito et al. do teach, however, that while they have described and illustrated their invention, 
“those of ordinary skill in the art will readily envision a variety of other means and/or structures for performing the functions and/or obtaining the results and/or one or more of the advantages described herein [ ]. More generally, those skilled in the art will readily appreciate that all parameters, dimensions, materials, and configurations described herein are meant to be exemplary and that the actual parameters, dimensions, materials, and/or configurations will depend upon the specific application or applications for which the teachings of the present invention is/are used. Those skilled in the art will recognize, or be able to ascertain using no more than routine experimentation, many equivalents to the specific embodiments of the invention described herein” (see pg 25, ¶0377).

Hallbrink et al. teach in vitro “condensing [of] DNA with polycations” where “[o]ne of the cheapest, very effective and most widely used polycation is polyethylenelmine (PEI)” (see e.g. ¶0144).  They further teach a vector as typically comprising “DNA as oligonucleotide and/or polynucleotide [with] polyethyleneimine (PEI), polyornithine, polylysine, polyamines, dendrimers, spermidine, DEAE-dextran, patricine, transferrin-PEI, polyethylene glycosylated PEI, or loligomers” (emphasis added; see ¶0150).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the (nanoparticle) complexes of a polyanion and a polycation of Ingenito et al. in a hydrogel (of “fibrin and thrombin”, “fibrinogen and thrombin”, and “gellan”) by using oligonucleotides and polynucleotides as a polyanion, and PEI and/or spermidine as a polycation, as taught by Hallbrink et al., with the reasonable expectation of successfully expanding the range of polyanions and polycations for use by that artisan without surprising or unexpected results.  
Additional rationales for the change are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and as simple use of known techniques (of Hallbrink et al.) to improve the similar product (of Ingenito et al.) in the same way.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ingenito et al., Da Silva Correia et al. and Hallbrink et al. as applied to Claims 1, 3, 8-10, 14, 40-42 and 50 above and in view of Rasenack et al. (as previously cited).  
This rejection has not been previously presented and is necessitated by amendment.    
Both Ingenito et al. and Rasenack et al. relate to nanoparticles as a common field of endeavor.  
As explained above, the scope of Claim 50 is interpreted as being the same as Claim 1, and so Claim 5 is within the scope of Claim 50.  
The teachings of Ingenito et al., including that regarding nanoparticles, Da Silva Correia et al. and Hallbrink et al. have been described above.   
They do not expressly teach particles that are “spheres or discs with a diameter of 1 μm to 1 cm” as presented in Claim 5.
Rasenack et al. teach the preparation of micro-sized drug particles with a mean particle size of 5 m (see e.g. pg 2, left col., second paragraph).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the nucleic acids (within the complexes in hydrogels) of Ingenito et al., Da Silva Correia et al. and Hallbrink et al. (as explained above) to have sizes such as 5 m as taught by Rasenack et al., with the reasonable expectation of successfully improving their usefulness in delivering therapeutic drugs without surprising or unexpected results.  
Additional rationales for the modification are provided by the continuing need to improve the bioavailability of therapeutic agents, as well as the skilled person’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results, and as simple use of known techniques (of Rasenack et al.) to improve the similar product (of Ingenito et al. and Hallbrink et al.) in the same way.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ingenito et al., Da Silva Correia et al., Hallbrink et al., and Rasenack et al. as applied to Claim 5 above and in view of Liao et al. (as previously cited).  
This rejection has not been previously presented and is necessitated by amendment.    
As explained above, the scope of Claim 50 is interpreted as being the same as Claim 1, and so Claim 7 is within the scope of Claim 50.  
The teachings of Ingenito et al., including that regarding nanoparticles and “preparation of fibers”, Da Silva Correia et al., Hallbrink et al., and Rasenick et al., including that regarding a mean particle size of 5 m, have been described above.   
They do not expressly teach fibers or a bundle thereof of “7-500 nm in diameter and 0.1-100 m in length” as presented in Claim 7.
Liao et al. teach that fibers “drawn at a drawing speed of 1 mm/s have a more uniform diameter of about 10-20 m” (see e.g. pg 350, description of Fig. 2B) and as being used to load therapeutic drug compounds such as proteins (see e.g. Abstract).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the complexes in hydrogels of Ingenito et al., Da Silva Correia et al., Hallbrink et al., and Rasenick et al. to have a diameter of about 10-20 m as taught by Liao et al. and with the length of 5 m corresponding to the 5 m size of Rasenick et al., with the reasonable expectation of successfully improving their usefulness in delivering “a more uniform” therapeutic agent without surprising or unexpected results.  
Additional rationales for the modification are provided by the continuing need to improve the bioavailability of therapeutic agents, as well as the skilled person’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results, and as simple use of known techniques (of Liao et al.) to improve the similar product (of Ingenito et al., Da Silva Correia et al., Hallbrink et al. and Rasenick et al.) in the same way.    

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ingenito et al., Da Silva Correia et al. and Hallbrink et al. as applied to Claims 1, 3, 8-10, 14, 40-42 and 50 above and in view of Sakata et al. and Arita et al., both as previously cited.  
This rejection has not been previously presented and is necessitated by amendment.    
As an initial matter, the Ingenito et al., Hallbrink et al. and Sakata et al.) relate to compositions (i.e. complexes) of a polyanion and a polycation as a common field of endeavor.  And both Ingenito et al. and Sakata et al. relate to the production and use of those complexes, including the incorporation of enzymes therein.  
The teachings of Ingenito et al., including that regarding their complexes of a polycation and a polyanion with proteins such as “fibrin” or “fibrinogen” or “thrombin”, as well as Da Silva Correia et al. and Hallbrink et al. have been described above.   
They do not expressly teach complexes comprising PAD-4, or protein arginine deiminase 4 (as discussed in the Claim Interpretation section above), as present in Claim 11.  
Sakata et al. teach “strong” complexes of a polycation and a polyanion to produce a “film” with immobilization of an enzymatically active material in that film (see e.g. Abstract, col. 2, lines 13-24, col. 8, lines 1-6 and 25-28) where the enzymatically active material is the enzyme “L-arginine deiminase”.  They do not teach the arginine deiminase as PAD-4.
Arita et al. teach knowledge regarding the “five types of human PADs, PAD1–PAD4 and PAD6” and PAD4 in particular.  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the complexes in light of Ingenito et al., Da Silva Correia et al. and Hallbrink et al. (as explained above) to use as the protein, an L-arginine deiminase as taught by Sakata et al., where the deiminase is PAD4 as taught by Arita et al., with the reasonable expectation of successfully expanding the range of enzymes that are deliverable without surprising or unexpected results.  
Additional rationales for the modification is provided by the continuing need to expand the methods by which enzymes may be productively used, as well as the skilled person’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results, and as simple use of known techniques (of Sakata et al.) to improve the similar product (of Ingenito et al., Da Silva Correia et al. and Hallbrink et al.) in the same way.  

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Ingenito et al. and Da Silva Correia et al., both as cited above, in view of Craighead et al. (US 2009/0136932 A1; published 5/28/2009).  
This rejection has not been previously presented and is necessitated by amendment.
As an initial matter, both Ingenito et al. and Craighead et al. relate to fibers of nucleic acids as a common field of endeavor.    
The teachings of Ingenito et al. regarding Claim 1, as well as the teachings of Da Silva Correia et al., have been described above.  
Ingenito et al.’s teachings regarding “fibers” of polyanion and polycation in Claim 1, are re-emphasized.  
Ingenito et al. teach “randomly-structured nucleic acids” but do not teach genomic DNA as their polyanion and histones as their polycation as presented in Claim 49.  
Ingenito et al. do teach, however, that while they have described and illustrated their invention, 
“those of ordinary skill in the art will readily envision a variety of other means and/or structures for performing the functions and/or obtaining the results and/or one or more of the advantages described herein [ ]. More generally, those skilled in the art will readily appreciate that all parameters, dimensions, materials, and configurations described herein are meant to be exemplary and that the actual parameters, dimensions, materials, and/or configurations will depend upon the specific application or applications for which the teachings of the present invention is/are used. Those skilled in the art will recognize, or be able to ascertain using no more than routine experimentation, many equivalents to the specific embodiments of the invention described herein” (see pg 25, ¶0377).

Craighead et al. teach fibers with “biopolymers” (see e.g. title and abstract) and that the biopolymers “may be genomic DNA from, for example, eukaryotes, prokaryotes, or archae” (see ¶0074).  They further teach that “for genomic DNA, the DNA can be separated from the histones” (see ¶0076), which comports with knowledge in the art regarding fibers of genomic DNA and histones.  Craighead et al. also teach that 
“[a]nother type of fiber array embodied in the present invention is a “personal fiber array”, which comprises unique biomolecules derived from individuals of a family, or individuals from different generations within the same pedigree. Such biomolecules can be DNA (e.g., chromosomal DNA, genomic DNA, cDNA, or a fragment thereof), RNA or a combination thereof that are derived from an individual. Preferably, the personal fiber array stores genetic information unique to a given individual. Fiber arrays of this category are especially useful for forensic and parental identification” (emphasis added; ¶0119).  

It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify Ingenito et al.’s complexes of a polyanion and a polycation (as a fiber in a hydrogel of “fibrin and thrombin”, “fibrinogen and thrombin” or “gellan”) by using genomic DNA with its naturally associated histones as the polyanion and polycation, respectively, as taught by Craighead et al., with the reasonable expectation of successfully expanding the range fibers of polyanions and polycations for use, with the advantages of readily available fibers of genomic DNAs with histones, by that artisan without surprising or unexpected results.  
Additional rationales for the change are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and as simple use of known techniques (of Craighead et al.) to improve the similar product (of Ingenito et al.) in the same way.  

Response to Arguments
Applicant’s arguments in the 3/7 Reply (see pgs 9-10) regarding the above have been fully considered to the extent they apply to the rejections above.  The arguments are not persuasive.  
Applicant first argues that “at best, Ingenito teaches an injectable hydrogel with a single complex of a cation and an anion.  In contrast, [ ] the nanostructures of some embodiments of the invention are affixed to a solid support” (see pg 9, last full ¶).  This is not persuasive because Ingenito et al.’s teachings are not as limited as Applicant asserts and the claims are not limited to structures “affixed to a solid support”.  Both of these points have been set forth in the first obviousness rejection above.  
Applicant next argues that “one of ordinary skill in the art, [ ] would not have been motivated to combine the references with a reasonable expectation of success to arrive at the presently claimed invention because Ingenito does not teach the recited networks and Hallbrink is not directed to such networks affixed to a support” (see pgs 9-10, bridging ¶).  This is not persuasive because as explained in the first obviousness rejection above, both Ingenito et al. and Hallbrink et al. teaching compositions of polyanions and polycations as a common field of endeavor; Ingenito et al. teach the compositions as claimed except for the use of oligonucleotides as a polyanion and spermidine or a polyimine as a polycation, which are expressly taught by Hallbrink et al.; and there is no requirement for Hallbrink et al. to teach “networks affixed to a support” because the rejections are based upon a combination of their teachings with the other cited art.  
In light of the foregoing, Applicant’s arguments are not persuasive. 

Double Patenting – Withdrawn and New
In light of claim amendments, the previous provisional rejection of Claim 1 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9 of copending Application No. 16/488,031 (reference application) as filed 8/22/2019 has been withdrawn.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 8-10, 14, 40-42 and 50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-9 of copending Application No. 16/488,031 (reference application) as filed 10/25/2021 in view of Ingenito et al. in view of Da Silva Correia et al. and Hallbrink et al. (all three as cited above).  
Although the claims at issue are not identical, the embodiments of instant Claim 1 correspond to the composition of copending claims 1 and 8-9 of the reference application, where “a polyanion” of instant Claim 1 is “a biomacromolecule agent” and “a nucleic acid molecule” of copending claims 1 and 9, respectively; “a polycation” of instant Claim 1 is “a polymer” and at least a “polyethyleneimine (PEI)”, of copending claims 1 and 8; and “a network” and “fibers” of instant Claim 1 correspond to biomacromolecule agent and polymer being at least “complexed” according to copending claim 1.    
However, the copending claims do not teach the composition as “affixed to the surface of a solid or semi-solid support” as required by Claim 1, and do not teach the additional limitations of dependent Claims 3, 8-10, 14, 40-42 and 50.
The teachings of Ingenito et al., Da Silva Correia et al. and Hallbrink et al. have been described above, and the teachings regarding “affixed to the surface of a solid or semi-solid support” and regarding the additional limitations of dependent Claims 3, 8-10, 14, 40-42 and 50 are re-emphasized.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the compositions of copending claims 1 and 8-9 to be “a network” and “fibers” with oligonucleotides and polynucleotides as a polyanion, and PEI and/or spermidine as a polycation, and in a hydrogel of “fibrin and thrombin”, “fibrinogen and thrombin”, and “gellan” (all as taught by Ingenito et al., Da Silva Correia et al. and Hallbrink et al. as explained above) with the reasonable expectation of successfully expanding the usefulness of the compositions of the copending claims without surprising or unexpected results.  
This is a provisional nonstatutory double patenting rejection.

Dependent Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-9 of copending Application No. 16/488,031 (reference application) as filed 10/25/2021 in view of Ingenito et al., Da Silva Correia et al. and Hallbrink et al., as applied to Claims 1, 3, 8-10, 14, 40-42 and 50 above and in view of Rasenack et al. (as cited above).  
The correspondence between instant Claim 1 and the copending claims in view of Ingenito et al., Da Silva Correia et al. and Hallbrink et al. has been described above. 
They do not teach particles that are “spheres or discs with a diameter of 1 μm to 1 cm” as presented in Claim 5.
The teachings of Rasenack et al. regarding Claim 5 have been described above.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the nucleic acids (within the complexes in hydrogels) of the copending claims, Ingenito et al., Da Silva Correia et al. and Hallbrink et al. (as explained above) to have sizes such as 5 m as taught by Rasenack et al., with the reasonable expectation of successfully improving their usefulness in delivering therapeutic drugs without surprising or unexpected results.  
This is a provisional nonstatutory double patenting rejection.

Dependent Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-9 of copending Application No. 16/488,031 (reference application) as filed 10/25/2021 in view of Ingenito et al., Da Silva Correia et al., Hallbrink et al. and Rasenack et al. as applied to Claim 5 above and in view of Liao et al. (as cited above).  
The correspondence between instant Claim 1 and the copending claims in view of Ingenito et al., Da Silva Correia et al., Hallbrink et al. and Raseneck et al. has been described above. 
They do not expressly teach fibers or a bundle thereof of “7-500 nm in diameter and 0.1-100 m in length” as presented in Claim 7.
The teachings of Liao et al. regarding Claim 7 have been described above.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the complexes in hydrogels of the copending claims, Ingenito et al., Da Silva Correia et al., Hallbrink et al., and Rasenick et al. (as explained above) to have the diameter of about 10-20 m as taught by Liao et al. and with the length of 5 m corresponding to the 5 m size of Rasenick et al., with the reasonable expectation of successfully improving their usefulness in delivering “a more uniform” therapeutic agent without surprising or unexpected results.  
This is a provisional nonstatutory double patenting rejection.

Dependent Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-9 of copending Application No. 16/488,031 (reference application) as filed 10/25/2021 in view of Ingenito et al., Da Silva Correia et al. and Hallbrink et al., as applied to Claims 1, 3, 8-10, 14, 40-42 and 50 above and in view of Sakata et al. and Arita et al. (both as cited above).  
The correspondence between instant Claim 1 and the copending claims in view of Ingenito et al., Da Silva Correia et al. and Hallbrink et al. has been described above. 
They do not expressly teach complexes comprising PAD-4, or protein arginine deiminase 4 (as discussed in the Claim Interpretation section above), as present in Claim 11.  
The teachings of Sakata et al. and Arita et al. regarding Claim 11 have been described above.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the complexes in light of the copending claims, Ingenito et al., Da Silva Correia et al. and Hallbrink et al. (as explained above) to use as the protein, an L-arginine deiminase as taught by Sakata et al., where the deiminase is PAD4 as taught by Arita et al., with the reasonable expectation of successfully expanding the range of enzymes that are deliverable without surprising or unexpected results.  
This is a provisional nonstatutory double patenting rejection.

Dependent Claim 49 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-9 of copending Application No. 16/488,031 (reference application) as filed 10/25/2021 in view of Ingenito et al. and Da Silva Correia et al. (both as cited above) in view of Craighead et al. (US 2009/0136932 A1; published 5/28/2009).  
The correspondence between instant Claim 1 and the copending claims in view of Ingenito et al. and Da Silva Correia et al. has been described above. 
They do not teach genomic DNA as their polyanion and histones as their polycation as presented in Claim 49.  
The teachings of Craighead et al. regarding Claim 49 have been described above.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the complexes of a polyanion and a polycation (as a fiber in a hydrogel of “fibrin and thrombin”, “fibrinogen and thrombin” or “gellan”) of the copending claims, Ingenito et al. and Da Silva Correia et al. (as explained above) by using genomic DNA with its naturally associated histones as the polyanion and polycation, respectively, as taught by Craighead et al., with the reasonable expectation of successfully expanding the range fibers of polyanions and polycations for use, with the advantages of readily available fibers of genomic DNAs with histones, by that artisan without surprising or unexpected results.  
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s non-substantive arguments in the 3/7 Reply (see pg 10) are not persuasive.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pritchard et al. teach fabricating gellan gum into solid materials for use as a medical device that does not degrade in physiological saline even over extended periods (see e.g. ¶¶0088-0090).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635